Case: 4:17-cr-00300-HEA Doc. #: 164 Filed: 09/11/20 Page: 1 of 16 PageID #: 1105




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
      Plaintiff,                                     )
                                                     )
 v.                                                  )   No. 4:17-CR0300 HEA
                                                     )
 DAWN RHODES,                                        )
                                                     )
      Defendant.                                     )


                   UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION
                             FOR COMPASSIONATE RELEASE

         The United States of America, through undersigned counsel, opposes Defendant’s Motion

for Compassionate Release. Doc. No. 162. The only arguably “extraordinary and compelling

reason” Defendant identifies is her moderate, which is well managed, coupled with the COVID-

19 pandemic, and that consideration does not outweigh the factors this Court considered in

imposing her below-Guidelines sentence. Thus, Defendant’s motion should be denied.

                                        BACKGROUND

         On May 16, 2019, the defendant was found guilty following a jury trial of eight counts of

an eight count Second Superseding Indictment. Counts 1 through 4 charged Health Care Fraud,

in violation of 18 U.S.C. § 1347; Counts 5 through 8 charged False Statements Involving Health

Care Matters, in violation of 18 U.S.C. § 1035. PSR ¶ 1. The evidence at trial established that

between February 2013 and December 2017, the defendant, while employed as a podiatrist,

falsified her patients’ progress notes in a manner that would ensure reimbursement of services

which would otherwise not be covered by Medicare. The defendant engaged in this conduct while

employed at Aggeus Healthcare, P.C. (Aggeus), KG Health Partners, and Absolute Elder Care.

PSR ¶ 13. The Presentence Investigation Report determined that the defendant’s base offense
                                                 1
Case: 4:17-cr-00300-HEA Doc. #: 164 Filed: 09/11/20 Page: 2 of 16 PageID #: 1106




level was 6, and because the loss caused by her offense was more than $550,000, she was subject

to a 14 level increase. PSR ¶ 38, 39. Further, because the defendant abused her position of trust

in a manner that facilitated the commission of the offense, she was subject to a 2 level increase.

PSR ¶ 41. The PSR further determined that the defendant had willfully impeded or obstructed

justice, resulting in an additional 2 level increase. PSR ¶ 42. The defendant’s total offense level

was 24, which resulted in a Sentencing Guidelines range of 51 to 63 months. PSR ¶ 84.

       At the time of sentencing, the United States urged upon the Court the necessity of an

incarceratory sentence, citing both the defendant’s ongoing failure to take responsibility for her

actions and the fact that the defendant, unlike similarly situated defendants in a related case, had

continued to commit the same type of Medicare fraud at multiple, successive employers. Doc. No.

136. On August 13, 2019, this Court adopted the PSR’s sentencing calculations and factual

findings, and imposed a sentence of 18 months’ imprisonment, a 33 month downward variance

from lowest end of the Sentencing Guidelines range of 51-63 months. Doc. Nos. 139, 140.

       The defendant surrendered to the custody of the Bureau of Prisons on November 19, 2019,

and is currently housed at Aliceville FCI. Doc. No. 149. She is eligible for release to home

confinement on January 26, 2021, at which she will have served just over 15 months in prison.

Doc. No. 163. The defendant’s Sentencing Guidelines range was 51-63 months. PSR ¶ 84.

       The defendant is 44 years-old. Doc. No. 162 at 1. On April 24, 2020, the defendant filed

a request with the Warden at Aliceville FCI seeking compassionate release in view of the COVID

pandemic and the fact that the defendant suffers from asthma. Doc. No. 158 at 4. The Bureau of

Prisons denied that request, concluding that

               a review of your recent medical summary reflects you are in good
               health and do not suffer from any chronic conditions. You have
               been diagnosed with asthma that is currently well controlled.



                                                 2
Case: 4:17-cr-00300-HEA Doc. #: 164 Filed: 09/11/20 Page: 3 of 16 PageID #: 1107




               Although you have this diagnosis, it does not prevent you from
               independently attending to your activities of daily living.

Attachment A. On June 11, 2020, the defendant filed a pro se motion with this Court seeking

compassionate release, citing her history of asthma. Doc. No. 158 at 3. On August 14, 2020, the

Office of the Federal Defender filed a supplemental motion for compassionate release on behalf

of the defendant. Doc. No. 162. On August 26, 2020, the United States Probation Office filed a

report indicating that “it would appear that the inmate’s medical condition rises to the level of

extraordinary and compelling reasons that would warrant a reduction outlined under USSG

§ 1B1.13(1)(A) based upon her pre-existing moderate to severe asthma.” Doc. No. 163 at 4. In

that same report, the Probation Office acknowledged that “this condition can be treated within the

BOP.” Id.

       This matter is now before the Court on Defendant’s motion for compassionate release,

wherein Defendant argues that her asthma, which is currently under treatment with an inhaler and

from which she has experienced no complications, constitutes an “extraordinary and compelling

reason” justifying her release after serving less than twelve months in BOP custody.

                                         ARGUMENT

       As this Court recently instructed in denying a request for early release based on COVID-19:

“The law is clear: absent statutory authority, the Court cannot reduce a final sentence.” United

States v. Adem, No. 4:19-cr-00676-AGF, slip op. at 1 (Mar. 19, 2020) (ECF No. 242) (rejecting an

unopposed request for early release of just six days in light of the coronavirus pandemic); Dillon

v. United States, 560 U.S. 817, 825 (2010) (“‘A judgment of conviction that includes a sentence

of imprisonment constitutes a final judgment’ and may not be modified by a district court except

in limited circumstances.” (quoting 28 U.S.C. § 3582(b)). Here, Defendant seeks a reduction in

sentence under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act.


                                                3
Case: 4:17-cr-00300-HEA Doc. #: 164 Filed: 09/11/20 Page: 4 of 16 PageID #: 1108




       “In December 2018, as part of the First Step Act, Congress worked a change to the rule of

long standing that a court could only modify a sentence upon motion from the Bureau of Prisons.”

United States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020 WL 1307108, at *4 (D. Conn. Mar. 19,

2020) (quotation and brackets omitted). To allow prisoners to petition courts directly for

compassionate release while still giving BOP the first opportunity to evaluate such requests,

Congress amended section 3582(c) to include the following language:

       (c) The court may not modify a term of imprisonment once it has been imposed
           except that—

           (1) in any case—

               (A) the court, upon motion of the Director of the Bureau of Prisons, or
                   upon motion of the defendant after the defendant has fully
                   exhausted all administrative rights to appeal a failure of the Bureau
                   of Prisons to bring a motion on the defendant’s behalf or the lapse
                   of 30 days from the receipt of such a request by the warden of the
                   defendant’s facility, whichever is earlier, may reduce the term of
                   imprisonment . . . after considering the factors set forth in section
                   3553(a) to the extent that they are applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a
                        reduction . . . and that such a reduction is consistent with applicable
                        policy statements issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c) (emphasis added). Thus, a defendant may now move the sentencing court for

a reduced sentence but only “after (1) fully exhausting his administrative remedies, or (2) a lapse

of 30 days from the warden’s receipt of the defendant’s request.” United States v. Miller, No. 2:16-

CR-00269-BLW, 2020 WL 113349, at *2 (D. Idaho Jan. 8, 2020).

       While the First Step Act changed who could file a motion for compassionate release, it did

not alter the requirements for granting relief. United States v. Ebbers, No. (S4) 02-CR-1144-3

(VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (“Congress in fact only expanded access

to the courts; it did not change the standard.”). Under the unmodified language in section

3582(c)(1)(A)(i), a sentencing court may reduce a term of imprisonment only for “extraordinary

                                                  4
Case: 4:17-cr-00300-HEA Doc. #: 164 Filed: 09/11/20 Page: 5 of 16 PageID #: 1109




and compelling reasons.” This phrase, in turn, is defined by the Sentence Commission’s binding

policy statement in section 1B1.13 of the Guidelines Manual. See United States v. Korn, No. 11-

CR-384S, 2020 WL 1808213, at *3 (W.D.N.Y. Apr. 9, 2020) (“Congress delegated to the

Sentencing Commission the task of [defining this phrase].”). Significantly, section 1B1.13 “limits

the universe of extraordinary and compelling reasons to five categories”: (A)(i) terminal illness,

(A)(ii) debilitating medical conditions, (B) advanced age, (C) death or incapacitation of certain

family members, and (D) other extraordinary and compelling reasons determined by BOP. United

States v. Lynn, No. CR 89-0072-WS, 2019 WL 3805349, at *2 (S.D. Ala. Aug. 13, 2019) (citing

U.S.S.G. § 1B1.13 cmt. n.1). Additionally, before granting early release, the court must verify that

the “defendant is not a danger to the safety of any other person or to the community” and consider

whether a lesser sentence is appropriate under the section 3553(a) factors. 18 U.S.C.

§ 3582(c)(1)(A); U.S.S.G. § 1B1.13(2).

       Applying this framework to the present case, the Court must deny Defendant’s request,

because she does not qualify for a reduced sentence under the First Step Act.

I.   The Defendant does not qualify for early release under section 3582(c)(1).

       a. Defendant’s asthma, which is managed with self-administered medication
          and has resulted in no complications, coupled with the present pandemic is
          the only arguably “extraordinary and compelling” reason under section
          1B1.13.

       While COVID-19 has impacted the lives of all Americans, Defendant has not identified an

“extraordinary and compelling” reason that “warrant[s]” a reduction in sentence under section

1B1.13. The Defendant fails to identify any circumstances that can justify release. To qualify for

early release, a defendant must demonstrate that at least one of the “extraordinary and compelling

reasons” identified in section 1B1.13 of the Sentencing Guidelines warrants a reduced sentence in

his or her particular case. See, e.g., United States v. Lynn, No. CR 89-0072-WS, 2019 WL 3082202,


                                                 5
Case: 4:17-cr-00300-HEA Doc. #: 164 Filed: 09/11/20 Page: 6 of 16 PageID #: 1110




at *1 (S.D. Ala. July 15, 2019) (“The Commission’s policy statement thus establishes the

boundaries of what may and may not be judicially determined to be extraordinary and compelling

reasons for a sentence reduction.”). “[B]ecause [Defendant’s] grounds for relief do not accord with

any of these categories, he cannot successfully obtain a reduction in sentence pursuant to 18 U.S.C.

§ 3582(c)(1)(A).” Brummett, 2020 WL 1492763, at *3.

       Application Note 1 of section 1B1.13 provides a defined universe of extraordinary and

compelling reasons that qualify a defendant to be considered for early release. First, this standard

is met if a defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor cancer,

amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia.” U.S.S.G.

§ 1B1.13, cmt. n.1(A)(i). Second, certain debilitating medical conditions qualify, provided that the

defendant is:

                (I) a suffering from a serious physical or medical condition,
                (II) suffering from a serious functional or cognitive impairment, or
                (III) experiencing deteriorating physical or mental health because of the
                aging process,

       that substantially diminishes the ability of the defendant to provide self-care within the
       environment of a correctional facility and from which he or she is not expected to
       recover.

Id. at cmt. n.1(A)(ii). However, as the District Court in the Western District of Missouri observed

just last year, “a compassionate release due to a medical condition is an extraordinary and rare

event.” White, 378 F. Supp. 3d at 787. Section 1B1.13 also sets out other conditions and

characteristics that qualify as “extraordinary and compelling reasons” related to the defendant’s

age and family circumstances. U.S.S.G. § 1B1.13, cmt. n.1(B)–(C). Finally, the note recognizes

the possibility that BOP could identify other grounds that amount to “extraordinary and compelling

       Here, Defendant argues her asthma, which potentially qualifies under A(ii) during the

present pandemic, is sufficient to merit the remedy of compassionate release. However, the

                                                   6
Case: 4:17-cr-00300-HEA Doc. #: 164 Filed: 09/11/20 Page: 7 of 16 PageID #: 1111




defendant’s medical records demonstrate that she has experienced no critical episodes related to

her asthma, she has refused maintenance medication, and is currently able to treat her asthma using

a self-administered inhaler as infrequently as once or twice per week.

        Specifically, defendant argues that her asthma, which potentially qualifies under A(ii),

coupled with the spread of the coronavirus, is sufficient to merit the remedy of compassionate

release. However, the defendant’s medical records demonstrate that she has experienced no

critical episodes related to her asthma, she has refused maintenance medication, and is currently

able to treat her asthma using a self-administered inhaler as infrequently as once or twice per week.

defendant argues that her “medical vulnerability to complications from COVID-19, and her current

residence at an infected facility” constitute extraordinary and compelling circumstances

warranting his release.   Doc. No. 162 at 14. The defendant’s identified “vulnerability” is her

asthma, which is currently being managed through use of an inhaler. Doc. No. 162 at 2. The

patient’s BOP medical records indicate that in 2019, she was issued a prescription by a BOP

certified nurse practitioner for an albuterol inhaler, to be used as needed. Attachment B at 20.

Interestingly, in the defendant’s supplemental motion for compassionate release, she indicates that

“in the nine months that Ms. Rhodes has been in Aliceville she has not seen a doctor.” Doc. No.

162 at 12. The defendant’s medical records, appended to this filing as Attachments B and C,

indicate that the defendant has actually been treated by a certified nurse practitioner, who

specifically consulted with her regarding her asthma, Attachment B at 20 (treatment note

completed by Certified Nurse Practitioner Shanquail Horton). Significantly, the patient refused

maintenance medication for asthma, and also indicated to the treating nurse practitioner that she

only used her inhaler “1-2 times weekly.” Id. Medical records from 2019 do not reflect the

occurrence of any severe or debilitating asthmatic episodes. Attachment B. Further, as her medical



                                                 7
Case: 4:17-cr-00300-HEA Doc. #: 164 Filed: 09/11/20 Page: 8 of 16 PageID #: 1112




records from 2020 indicate, Defendant in fact received a prescription for an inhaler from a medical

doctor while in the custody of BOP. See Attachment C at 8 (note reflecting prescription for inhaler

written by Xinyu Li, MD, and indicating that the inhaler should not be used daily, but only as

needed). It is worth noting that the defendant stands convicted of healthcare fraud, and in her

motion seeking compassionate release from custody, despite the significant sentencing variance

she has already enjoyed, she misrepresents her own medical records, falsely indicating that she has

received no treatment from a doctor, despite the fact that a BOP doctor prescribed her an inhaler

to use as needed.

       Although it is true that individuals with asthma are more susceptible to COVID-19 and

more likely to become severely ill they contract the virus. See Centers for Disease Control, Groups

at Higher Risk for Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html. During the present pandemic, a number of courts have

found that chronic medical conditions that might not otherwise qualify under Application Note

1(A)(ii) now “substantially diminish[] the ability of the defendant to provide self-care” in light of

the risks related to COVID-19. See United States v. Trent, No. 16-cr-00178-CRB-1, 2020 WL

1812242, at *2 (N.D. Cal. Apr. 9, 2020) (finding that a combination of HIV/AIDS, diabetes, and

severe obesity “render [defendant] uniquely vulnerable to serious illness if he contracts COVID-

19” and thus “substantially diminish his ability to provide self-care”). However, many others have

rejected this reading of section 1B1.13. See, e.g,, Clark, 2020 WL 1557397, at *4 (“Defendant

cites no authority for the proposition that the fear of contracting a communicable disease warrants

a sentence modification.”); Lynn, 2019 WL 3082202, at *1–2 (denying compassionate release

despite “a welter of health issues” identified by defendant because he failed to show that they




                                                 8
Case: 4:17-cr-00300-HEA Doc. #: 164 Filed: 09/11/20 Page: 9 of 16 PageID #: 1113




would “substantially diminish his ability to care for himself in a prison setting”). 1 In any event,

even if the Court were to find that Defendant’s motion qualifies for consideration under the First

Step Act, it does not follow that her request merits relief.

         While Defendant has shown a particularized susceptibility to COVID-19, courts have

required defendants to demonstrate “a particularized risk of contracting the disease at his prison

facility.” See United States v. Henley, Jr., No. 4:18-CR-01027-RLW, slip op. at 5 (E.D. Mo. June

17, 2020) (citing United States v. Feiling, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020)).

Defendant fails to show that her continued incarceration at Aliceville FCI warrants a reduction in

sentence. In this regard, it is important to highlight the efforts that BOP has undertaken to mitigate

coronavirus-related risks at its facilities. Effective March 13, BOP implemented Phase Two of its

COVID-19 Action Plan, which required all facilities to “to mitigate the spread of the COVID-19”

with proactive measures that included: (1) prohibiting all social and volunteer visits; (2) restricting

legal visits (with case-by-case exceptions); (3) suspending inmate facility transfers (with allowances

for medical treatment); (4) requiring staff health screening; (5) adopting a variety of coronavirus-

specific protocols for inmates, such as screening new inmates and isolating and testing inmates

with risk factors; and (6) modifying operations to maximize social distancing and to limit group

gatherings. Id. Since then, BOP has continued to refine its efforts with regular updates. See Fed.

Bureau          of         Prisons,         COVID-19             Action         Plan:          Phase          Five,

https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp (Mar. 31, 2020). For

example, Phases Four through Nine include new measures, like quarantining all incoming inmates


1
  See United States v. Harris, No. 4:12CR184 HEA (E.D. Mo. July 14, 2020) (ECF No. 114) (denying defendant’s
for compassionate release despite a childhood history of asthma, finding that the defendant had failed to establish
extraordinary or compelling reason); United States v. Eason, No. 4:18 CR 419 RWS (E.D. Mo. July 8, 2020) (ECF
No. 73) (denying motion for compassionate release where the defendant had asthma, high blood pressure, obesity,
sleep apnea, finding that defendant failed to present qualifying extraordinary and compelling reason under 1B1.13);
United States v. Taylor, No. 4:18 CR 642 CDP (E.D. Mo. Aug. 10, 2020) (ECF No. 62) (denying motion for
compassionate release in part because health issues, including asthma and high blood pressure, well managed).

                                                         9
Case: 4:17-cr-00300-HEA Doc. #: 164 Filed: 09/11/20 Page: 10 of 16 PageID #: 1114




for at least fourteen days and securing inmates in their quarters to decrease the potential for

transmission.    Id.;   Fed.   Bureau   of   Prisons,    COVID-19      Action    Plan:     Phase   Six,

https://www.bop.gov/resources/news/pdfs/20200414_press_release_action_plan_6.pdf (Apr. 14,

2020). As a result of these proactive steps, BOP has kept the overwhelming majority of federal

inmates virus-free and generally has limited transmission to a fraction of inmates where positive cases

have occurred.

       By failing to even discuss the safeguards in place at Aliceville FCI, Defendant has “not

shown that the [BOP] plan . . . is inadequate to manage the pandemic [at Aliceville FCI], or that

the facility is specifically unable to adequately treat her.” See Gileno, 2020 WL 1307108, at *4. It

is true, as Defendant notes, that a handful of inmates at Aliceville FCI have tested positive for

COVID-19.           See        Fed.      Bureau         of      Prisons,        Covid-19        Cases,

https://www.bop.gov/coronavirus/index.jsp (last visited Sept. 9, 2020). But courts consistently

have found that “[t]he mere presence of the virus . . . does not automatically translate to the release

of [a defendant].” See United States v. Veras, No. 3:19-CR-010, 2020 WL 1675975, at *5 (M.D.

Pa. Apr. 6, 2020) (collecting cases). For example, in denying a compassionate-release motion from

a facility with a significant coronavirus outbreak, the Korn Court explained that “the mere

possibility of contracting a communicable disease such as COVID-19, without any showing that

[BOP] will not or cannot guard against or treat such a disease, does not constitute an extraordinary

or compelling reason for a sentence reduction under the statutory scheme.” 2020 WL 1808213, at

*6; see also United States v. Seymon, No: 11-cr-10040-JES, 2020 WL 2468762, at *1, *4 (C.D.

Ill. May 13, 2020) (finding no “extraordinary and compelling reason” to release a defendant with

diabetes, high cholesterol, and a history of smoking from a facility with nearly 250 inmates testing

positive for COVID-19); Roberts, 2020 WL 1700032, at *1 (denying release for HIV-positive



                                                  10
Case: 4:17-cr-00300-HEA Doc. #: 164 Filed: 09/11/20 Page: 11 of 16 PageID #: 1115




inmate at a facility with confirmed cases of COVID-19). Other courts have questioned whether

defendants are “actually at any greater risk of contracting the virus inside [a facility] than outside,”

even at prisons where there have been confirmed cases, because “BOP is able to impose

restrictions” on inmates in compliance with CDC guidelines, which there is no guarantee the

inmates would follow “outside prison walls.” See United States v. Wright, No. 17-CR-695 (CM),

2020 WL 1922371, at *3 (S.D.N.Y. Apr. 20, 2020).

        Here, there is no evidence indicating that Aliceville FCI has failed to “provide[] requested

medical attention to Defendant” for her or will be unable to care for Defendant were she to contract

COVID-19. See Seymon, 2020 WL 2468762, at *4. Moreover, any potential harm to Defendant

of remaining at Aliceville FCI must be weighed against the danger granting release poses to the

community and others, which in this case includes the risk of spreading COVID-19. See Clark,

2020 WL 1446895, at *7. Just like quarantine situations outside of prisons, “the tragic paradox [is]

that if conditions somewhere outside the [facility] are better, then transferring an exposed inmate

into those conditions could threaten the safety of those already there.” See United States v. Russo,

No. 1:16-cr-00441-LJL, slip op. at 5 (S.D.N.Y. Apr. 3, 2020) (ECF No. 54). Thus, Defendant has

failed to meet her burden of showing that facility-specific considerations qualify as an

“extraordinary or compelling reason” that would make release appropriate here. See Gileno, 2020

WL 1307108, at *4 (noting that, without particularized evidence of inadequate care, “the Court

cannot assume that [BOP] will be unable to manage the outbreak or adequately treat [the

defendant]”).

        Even assuming Defendant qualifies for consideration under section 1B1.13, the request for

a sentence reduction should be denied because Defendant has failed to demonstrate that she no

longer poses a danger to the community or that she otherwise merits release under the § 3553(a)



                                                  11
Case: 4:17-cr-00300-HEA Doc. #: 164 Filed: 09/11/20 Page: 12 of 16 PageID #: 1116




factors. “In determining whether to grant a motion to modify a sentence, a court must consider the

factors set forth in 18 U.S.C. § 3553(a).” Gileno, 2020 WL 1307108, at *1; see also 18 U.S.C.

§ 3582(c)(1)(A) (directing courts to consider these factors for every request for early release).

United States v. Buckner, No. 4:17 CR 69 RWS (E.D. Mo. Aug. 18, 2020) (ECF No. 173)(“Given

that defendant already received a sentence much lower than the guideline range, to further reduce

his sentence would not be consistent with the § 3553 factors.”). Additionally, “a reduction in

sentence under [the First Step Act] requires a determination that ‘[t]he defendant is not a danger

to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).’”

Eberhart, 2020 WL 1450745, at *2 (quoting U.S.S.G. § 1B1.13(2)). A defendant’s failure to show

that both section 3142(g) and section 3553(a) favor a reduced sentence is fatal to such a request.

See United States v. Brummett, No. 6:07-103-DCR, 2020 WL 1492763, at *3–4 (E.D. Ky. Mar.

27, 2020) (concluding that the danger defendant posed to the community and the section 3553(a)

factors each provided an independent basis for denying a request for compassionate release).

       Here, Defendant’s motion does not show that she no longer poses a danger to the

community. As the government argued at the time of the Defendant’s sentencing, this defendant

committed a fraud costing the taxpayers hundreds of thousands of dollars, and at no point during

the years-long investigation expressed any acknowledgement or understanding of the impact or

scope of her fraud. See United States v. Jinwright, No. 3:09-CR-00067-W, 2010 WL 2926084

(W.D.N.C. July 23, 2010) (finding that economic/financial danger also constitutes a danger to the

community). Unfortunately, her present motion reflects the exact same fundamental unwillingness

to operate in candor. In the very motion before this Court, the defendant falsely contends that she

has not received treatment from a doctor while in BOP custody, when the records reflected in

Attachments B and C to the present filing flatly contradict this statement. Not only has the



                                                12
Case: 4:17-cr-00300-HEA Doc. #: 164 Filed: 09/11/20 Page: 13 of 16 PageID #: 1117




defendant been offered medical treatment while in BOP custody, she has DECLINED maintenance

treatment for the very medical condition she now contends justifies her early release from an

already radically reduced sentence from that to which the United States Sentencing Guidelines

suggested she was subject. See Attachment B at 20 (“Refused maintenance medication for

asthma”).

        Nothing about the COVID-19 pandemic reduces Defendant’s danger to others. In fact, the

pandemic appears to have provided yet more evidence of the defendant’s fundamental inability to

be candid and honest in her dealings with healthcare. All evidence before this Court indicates that

this Defendant remain intractably fixed in mindset that she will make whatever representations are

needed for her to advance her own interests. The Defendant has already benefitted from enormous

grace on the part of the sentencing court. She has yet to make a convincing case that anything

about her current, entirely manageable health condition, warrants the extension of yet more grace.

        In sum, the above considerations militate against a sentence reduction and outweigh

Defendant’s concerns related to COVID-19. Defendant’s motion presents no new evidence that

meaningfully shifts the balance of the 3142(g) or 3553(a) factors in Defendant’s favor. See

Eberhart, 2020 WL 1450745, at *2 (denying request for release because the “defendant fail[ed] to

demonstrate that the § 3142(g) factors considered at the time detention was ordered, or the

§ 3553(a) factors considered by the court at the time of sentencing . . . have materially changed”).

Accordingly, because Defendant has not met her burden of demonstrating that these considerations

support release, her request for release must be denied on this basis.

II.   The Court lacks jurisdiction to resentence the Defendant to home confinement, as
      BOP has “plenary control” over designation of inmates.

        Defendant also requests that the Court resentence her to home confinement as an alternative

to/part of her request for compassionate release. The Defendant indicates that she will live with


                                                 13
Case: 4:17-cr-00300-HEA Doc. #: 164 Filed: 09/11/20 Page: 14 of 16 PageID #: 1118




her brother, who is a flight attendant. Doc. No. 162 at 13. If anything, co-occupying a home with

an individual whose profession requires regular interstate travel by its very nature would hardly

seem preferable to a facility in which she has ready access to medical care. The Court must deny

this request because it “has no authority to designate the place of confinement.” Eberhart, 2020

WL 1450745, at *3. Instead, well-settled precedent recognizes that the BOP has complete authority

to determine where an inmate is confined.

       “While a [district court] judge has wide discretion in determining the length and type of

sentence, the court has no jurisdiction to select the place where the sentence will be served.

Authority to determine place of confinement resides in the executive branch of government and is

delegated to the Bureau of Prisons.” United States v. Ceballos, 671 F.3d 852, 855 (9th Cir. 2011)

(per curiam) (citation omitted). Indeed, as the Supreme Court has made clear, “the BOP has

plenary control . . . over ‘the place of the prisoner’s imprisonment.’” after the court imposes its

sentence. Tapia v. United States, 564 U.S. 319, 331 (2011) (citing 18 U.S.C. §§ 3621, 3624)

(emphasis added). Furthermore, a number of courts have concluded that the COVID-19 pandemic

does nothing to unsettle this long-standing rule. See, e.g., United States v. Oliver, No. CR JKB-

16-0485, 2020 WL 1505899, at *1 (D. Md. Mar. 30, 2020) (“[I]t is inherently the authority of the

Bureau of Prisons to transfer an inmate to home confinement pursuant to 18 U.S.C. § 3624(c).”);

United States v. Williams, No. CR JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020)

(same); Garza, 2020 WL 1485782, at *1 (S.D. Cal. Mar. 27, 2020) (“[T]he Court lacks authority

to designate home confinement.”). Thus, regardless of the Court’s determination on compassionate

release, the authority to determine Defendant’s placement for the remainder of his sentence rests

solely with the BOP. Any suggestion to the contrary must be rejected out of hand.




                                                14
Case: 4:17-cr-00300-HEA Doc. #: 164 Filed: 09/11/20 Page: 15 of 16 PageID #: 1119




                                          CONCLUSION

       For the foregoing reasons, the United States respectfully requests that this Court deny

Defendant’s motion, consistent with the overwhelming majority of courts that have considered

requests for compassionate release in light of COVID-19 pandemic. 2 See Adem, slip op. at 1;

Aguila, 2020 WL 1812159, *2; Albertson, 2020 WL 1815853, at *1–2; Brown, 2020 WL 1479129,

at *1; Carver, 2020 WL 1604968, at *1; Clark, 2020 WL 1557397, *1, 3; Eberhart, 2020 WL

1450745, at *2; Garza, 2020 WL 1485782, at *1–2; Gileno, 2020 WL 1307108, at *4; Hernandez,

2020 WL 1445851, at *1; Johnson, 2020 WL 1663360, at *2–6; Korn, 2020 WL 1808213, at *8;

Ogarro, 2020 WL 1876300, at *6; Raia, 954 F.3d at 597; Reeves, 2020 WL 1816496, at *1;

Roberts, 2020 WL 1700032, at *2; Seymon, 2020 WL 2468762, at *4; Weber, slip op. at 4; Wright,

2020 WL 1922371, at *3; Zywotko, 2020 WL 1492900, at *1.



                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney

                                                       /s/ Gwendolyn E. Carroll
                                                      Gwendolyn E. Carrol. NY#4657003
                                                      Assistant United States Attorney
                                                      111 South 10th Street, Room 20.333
                                                      St. Louis, Missouri 63102
                                                      (314) 539-2200



2
  The Court should not grant a sentence modification absent a release plan that includes specific
conditions for avoiding COVID-19. Additionally, the Government requests that any order granting
release accommodate the need to quarantine a defendant for a period of at least fourteen days to
protect public health. Specifically, the Court should retain jurisdiction over the motion for fourteen
days if it makes a determination to grant release, while advising the parties of that decision. BOP
will then place the inmate in quarantine. If the defendant has not displayed symptoms or tested
positive for COVID-19 during that period, the Court may then order release. If the defendant does
tests positive during the initial fourteen-day period, the Government will notify the Court and seek
an extension of the release date until the defendant has tested negative.
                                                 15
Case: 4:17-cr-00300-HEA Doc. #: 164 Filed: 09/11/20 Page: 16 of 16 PageID #: 1120




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 11, 2020, the foregoing was filed electronically with
the Clerk of the Court to be served by operation of the Court’s electronic filing system upon all
counsel of record.


                                                      /s/ Gwendolyn E. Carroll
                                                     Gwendolyn E. Carroll NY#4657003
                                                     Assistant United States Attorney




                                                16
